NOTICE OF ALLOWANCE
Reasons for Allowance
The claimed invention is drawn to methods of managing moderate/severe pain associated with endometriosis in variously defined patient populations, comprising orally administering 150 mg or 200 mg elagolix according to a specified regimen for a time period as needed to manage the moderate/severe pain associated with endometriosis.
In the previous Action mailed on 4/13/2022, the earliest effective filing date was determined to be 3/15/2019.  However, as persuasively argued by Applicant, the claims find full support in an Appendix to the Specification filed 3/15/2013 in 61/788,821, thereby overcome the rejection of claims in the previous Action.  The claimed methods are considered to be free of the art and non-obvious.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611